Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose a state detection circuit configured to detect a reference time point; and a control circuit configured to output a control signal to turn on or turn off the clamp switch, wherein the control circuit is configured to set a blanking time according to the load state signal, such that the clamp switch is turned on when a drain-source voltage of the primary side switch is at a peak value of a resonance after the blanking time starting from the reference time point.
In regards to claim 14, the prior art fails to disclose detecting a reference time point by a state detection circuit; and outputting a control signal to a clamp switch of the converter by the control circuit so as to turn on the clamp switch when a drain-source voltage of the primary side switch is at a peak value of a resonance after the blanking time starting from the reference time point.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838